            Case 1:20-mc-00099-UNA Document 1 Filed 10/15/20 Page 1 of 4
                                                                                                     FILED
                                                                                                       OCT 15 2020
                                                                                                Clerk, U.S. District & Bankruptcy
                                                                                                Court for the District of Columbia
                                  UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLUMBIA

    COLLECTOR’S COFFEE, INC., and
    MYKALAI KONTILAI,                                                                   Case: 1:20−mc−00099
                                                                                        Assigned To : Unassigned
                             Plaintiffs,                               Civil Action No. Assign. Date : 10/15/2020
                                                                                        Description: Misc.
                             v.                                        Chief Judge Beryl A. Howell

    DEBEVOISE & PLIMPTON LLP, et al.,

                             Defendants.

                                                      ORDER

         Pending before the Court is plaintiffs Collector’s Coffee Inc.’s and Mykalai Kontilai’s

“Request to Enter Motion Under Seal,” seeking “to seal this case and the Verified Complaint.”

Pls.’ Mot. to Seal Case (“Pls.’ Mot.”) at 1. 1 This motion is denied.

         “The starting point in considering a motion to seal court records is a strong presumption

in favor of public access to judicial proceedings.” Hardaway v. D.C. Hous. Auth., 843 F.3d 973,

980 (D.C. Cir. 2016) (quoting EEOC v. Nat’l Children’s Ctr., Inc., 98 F.3d 1406, 1409 (D.C.

Cir. 1996)). In a typical motion to seal court filings, courts consider six factors, originally

identified in United States v. Hubbard, 650 F.2d 293 (D.C. Cir. 1980), in determining whether

that presumption may be overcome. 2 When, however, a plaintiff initiating a lawsuit moves to



1
          The Chief Judge is tasked with “hear[ing] and determin[ing] . . . motions in any case not already assigned”
including “motion[s] to seal the complaint.” See LCvR 40.7(f). See also LCvR 5.1(h)(1) (“Absent statutory
authority, no case or document may be sealed without an order from the Court.”).
2
          Those factors are:
                    (1) the need for public access to the documents at issue; (2) the extent of previous public access to
                    the documents; (3) the fact that someone has objected to disclosure, and the identity of that person;
                    (4) the strength of any property and privacy interests asserted; (5) the possibility of prejudice to
                    those opposing disclosure; and (6) the purposes for which the documents were introduced during
                    the judicial proceedings.
Metlife, Inc. v. Fin. Stability Oversight Council, 865 F.3d 661, 665 (D.C. Cir. 2017) (quoting Nat’l Children’s Ctr.,
98 F.3d at 1409 (citing Hubbard, 650 F.2d at 317–22)).

                                                           1
          Case 1:20-mc-00099-UNA Document 1 Filed 10/15/20 Page 2 of 4




file a case under seal simultaneously with the filing of the complaint, the motion is more akin to

a request to proceed under a pseudonym. In both contexts, the plaintiff is seeking to conceal his

identity from the public and thus the same interests are at stake. Federal Rule of Civil Procedure

10 requires that “[t]he title of the complaint must name all the parties…” F ED. R. CIV. P. 10(a).

Ensuring that the names of litigants are known to the public promotes a “presumption in favor of

disclosure [of litigants’ identities], which stems from the ‘general public interest in the openness

of governmental processes,’ . . . and, more specifically, from the tradition of open judicial

proceedings.” In re Sealed Case, 931 F.3d 92, 96 (D.C. Cir. 2019) (internal citations omitted)

(quoting Wash. Legal Found. v. U.S. Sentencing Comm’n, 89 F.3d 897, 899 (D.C. Cir. 1996)).

Accordingly, “parties to a lawsuit must typically openly identify themselves in their pleadings.”

United States v. Microsoft Corp., 56 F.3d 1448, 1463–64 (D.C. Cir. 1995) (per curiam) (internal

quotation marks and citations omitted).

       In special circumstances, however, courts have permitted a party to proceed

anonymously. The D.C. Circuit has instructed that “the appropriate way to determine whether a

litigant may proceed anonymously is to balance the litigant’s legitimate interest in anonymity

against countervailing interests in full disclosure.” In re Sealed Case, 931 F.3d at 96. When

weighing those concerns, five factors, initially drawn from James v. Jacobson, 6 F.3d 233, 238

(4th Cir. 1993), serve as “guideposts from which a court ought to begin its analysis.” In re

Sealed Case, 931 F.3d at 97. These five factors are:

       (1) whether the justification asserted by the requesting party is merely to avoid the
       annoyance and criticism that may attend any litigation or is to preserve privacy in a
       matter of [a] sensitive and highly personal nature; (2) whether identification poses a
       risk of retaliatory physical or mental harm to the requesting party or[,] even more
       critically, to innocent non-parties; (3) the ages of the persons whose privacy interests
       are sought to be protected; (4) whether the action is against a governmental or private
       party; and relatedly, (5) the risk of unfairness to the opposing party from allowing an
       action against it to proceed anonymously.

                                                  2
          Case 1:20-mc-00099-UNA Document 1 Filed 10/15/20 Page 3 of 4




Id. (citing James, 6 F.3d at 238).

        At the same time, a court must not simply “engage in a wooden exercise of ticking the

five boxes.” Id. Rather, “district courts should take into account other factors relevant to the

particular case under consideration.” Id. (quoting Sealed Plaintiff v. Sealed Defendant, 537 F.3d

185, 189–90 (2d Cir. 2008)). In exercising discretion “to grant the rare dispensation of anonymity

. . . the court has ‘a judicial duty to inquire into the circumstances of particular cases to determine

whether the dispensation is warranted’. . . tak[ing] into account the risk of unfairness to the

opposing party, as well the customary and constitutionally-embedded presumption of openness

in judicial proceedings.” Microsoft Corp., 56 F.3d at 1464 (quoting James, 6 F.3d at 238 (other

internal citations and quotation marks omitted)).

        As noted, a request, as here, to seal a case from its inception is more akin to an attempt to

proceed anonymously than it is to the sealing of particular documents that contain sensitive

information. Thus, the factors described in In re Sealed Case guide this inquiry. Plaintiffs’

motion, however, provides no indication that plaintiffs have any legitimate interest in anonymity

that would warrant sealing and does not address the relevant factors. Instead, plaintiffs request

to proceed under seal for the following five reasons: (1) defendants allegedly produced some

materials under seal in other litigation, Pls.’ Mot. ¶ 3; (2) plaintiffs wish to avoid “intense

attention of the media,” id. ¶ 6; (3) plaintiffs “prefer avoidance of full-fledged litigation,” id. ¶ 9;

(4) plaintiffs believe “there are presently Grand Jury proceedings in the District of Columbia,

related to the facts alleged herewith,” id. ¶ 7; and (5) plaintiffs are concerned that “disclosure of

the present case may result in excluding a possibility of an early settlement,” id. ¶ 10. None of

these reasons are legitimate interests justifying that this civil suit be allowed to proceed under

seal. The fact that some materials that may be at issue in the instant suit may have been



                                                   3
           Case 1:20-mc-00099-UNA Document 1 Filed 10/15/20 Page 4 of 4




produced under seal in another suit pending in the Southern District of New York is simply

insufficient reason to seal this entire case, particularly when the other suit is publicly filed.

Further, plaintiffs’ belief that sealing this suit may provide some leverage in settlement and help

avoid protracted litigation and media attention is likewise insufficient reason for sealing a civil

lawsuit. Finally, as to plaintiffs’ speculation about an ongoing grand jury investigation, no reason

is presented to believe that proceeding publicly with this case would impede any such grand jury

proceedings.

         Without any justification for allowing plaintiffs to seal their case, the “presumption in

favor of disclosure” is unrebutted, and the action will not be sealed. In re Sealed Case, 931 F.3d

at 96.

         For the foregoing reasons, it is hereby

         ORDERED that the plaintiffs’ Motion to Seal Case is DENIED; and it is further

         ORDERED that the Clerk is directed not to file the plaintiffs’ Complaint until plaintiffs

submit notice that plaintiffs seek to proceed with filing the Complaint on the public docket.

         SO ORDERED.

         Date: October 15, 2020

                                                        __________________________
                                                        BERYL A. HOWELL
                                                        Chief Judge




                                                   4
